                                                      1   SHARTSIS FRIESE LLP
                                                          ARTHUR J. SHARTSIS (Bar #51549)
                                                      2   ashartsis@sflaw.com
                                                          KAJSA M. MINOR (Bar #251222)
                                                      3   kminor@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      4   fdraper@sflaw.com
                                                          DANIEL M. PONIATOWSKI (Bar #306754)
                                                      5   dponiatowsky@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      6   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      7   Facsimile:    (415) 421-2922

                                                      8   Attorneys for Plaintiff
                                                          SIMPSON STRONG-TIE COMPANY INC.
                                                      9
                                                          FOLEY GARDERE                            FOLEY & LARDNER LLP
                                                     10   PAUL V. STORM, ESQ.                      EILEEN R. RIDLEY, ESQ.
                                                          pvstorm@foley.com                        eridley@foley.com
                                                     11   (Admitted Pro Hac Vice)                  ALAN R. OUELLETTE, ESQ.
                                                          J. MICHAEL THOMAS, ESQ.                  aouellette@foley.com
                      SAN FRANCISCO, CA 94111-3598




                                                     12   jmthomas@foley.com                       555 California Street, Suite 1700
SHARTSIS FRIESE LLP




                                                          (Admitted Pro Hac Vice)                  San Francisco, CA 94104-1520
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   2021 McKinney Ave., Suite 1600           Telephone: (415) 434-4484
                                                          Dallas, TX 75201                         Facsimile: (415) 434-4507
                                                     14   Telephone: (214) 999-3000
                                                          Facsimile: (214) 999-4667
                                                     15
                                                          Attorneys for Defendant
                                                     16   OZ-POST INTERNATIONAL, LLC dba
                                                          OZCO BUILDING PRODUCTS
                                                     17
                                                                                      UNITED STATES DISTRICT COURT
                                                     18
                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                     19
                                                                                         SAN FRANCISCO DIVISION
                                                     20
                                                          SIMPSON STRONG-TIE COMPANY INC.,              Case No. 3:18-cv-01188 WHO
                                                     21
                                                                        Plaintiff,                      ORDER GRANTING STIPULATION
                                                     22
                                                                 v.                                     Judge:         Hon. William H. Orrick
                                                     23
                                                          OZ-POST INTERNATIONAL, LLC dba                Complaint filed:      February 23, 2018
                                                     24   Ozco Building Products,

                                                     25                 Defendant.

                                                     26
                                                          AND RELATED COUNTERCLAIMS
                                                     27

                                                     28
                                                                                                      -1-
                                                     30    Case No.                        ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO
                                                     31
                                                      1             Pursuant to stipulation and good cause having been shown, the Court sets the following

                                                      2   briefing schedule on Plaintiff Simpson Strong-Tie Company Inc.’s Notice of Motion and Motion

                                                      3   to Compel Defendant Oz-Post International LLC dba Ozco Building Products to Produce

                                                      4   Supplemental Infringement Contentions (ECF No. 59):

                                                      5             1.     Defendant’s opposition brief shall be filed and served on December 10, 2018;

                                                      6             2.     Plaintiff’s reply brief shall be filed and served on December 19, 2018; and

                                                      7             3.     The Motion shall be heard on January 16, 2019 at 2:00 p.m. as currently scheduled.

                                                      8

                                                      9   IT IS SO ORDERED.
                                                     10
                                                           Dated: November 26, 2018
                                                     11                                                          HONORABLE WILLIAM H. ORRICK
                                                                                                                 NORTHERN CALIFORNIA UNITED
                      SAN FRANCISCO, CA 94111-3598




                                                     12                                                          STATES DISTRICT COURT JUDGE
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13

                                                     14

                                                     15

                                                     16

                                                     17
                                                          8296965
                                                     18

                                                     19
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26
                                                     27

                                                     28
                                                                                                        -2-
                                                     30    Case No.                          ORDER GRANTING STIPULATION
                                                           3:18-cv-01188 WHO
                                                     31
